ORDER DENYING MOTION TO DISMISS APPEAL
The Court, after having considered the problem of improper and late filing of Docketing Statements, finds that there is here a violation of Rule 2.03, W.R.A.P., as amended, which amendment was effective July 1, 1980 after notice to all members of the bar and ignorance of the Wyoming Rules of Appellate Procedure is not an excuse, Crossan v. Irrigation Development Corporation, Wyo.1979, 598 P.2d 812, and further finds that a reasonable period of transition should be allowed to accustom the bench and bar to the requirements of Rule 2.03, W.R.A.P.
Without establishing any precedent therefor in any future case, it is
ORDERED that appellee’s Motion to Dismiss be, and is, denied.
McCLINTOCK, J., did not participate.